     Case 3:21-cr-00625-JLS Document 25 Filed 09/01/21 PageID.49 Page 1 of 1



 1
 2
 3
 4
 5
 6                             UNITED STATES DISTRICT COURT
 7                            SOUTHERN DISTRICT OF CALIFORNIA
 8                               (HON. JANIS L. SAMMARTINO)
 9
10        UNITED STATES OF AMERICA,                   )    Case No. 21CR0625-JLS
                                                      )
11                     Plaintiff,                     )    ORDER CONTINUING
                                                      )    MOTION HEARING/TRIAL
12              vs.                                   )    SETTING AND EXCLUDE
                                                      )    TIME
13        MARIO MUNOZ-SALAZAR,                        )
                                                      )
14                  Defendant.                        )
          _______________________________             )
15
16            Pursuant to joint motion [Doc No. 24), IT IS HEREBY ORDERED that
17      Motion Hearing/Trial Setting shall be continued from September 3, 2021 to October
18      15, 2021 at 1:30 p.m.
19            For the reasons set forth in the joint motion, the Court finds that the ends of
20      justice will be served by granting the requested continuance, and these outweigh the
21      interests of the public and the defendant in a speedy trial. Accordingly, the delay
22      occasioned by this continuance is excludable pursuant to 18 U.S.C.
23      § 3161(h)(7)(B)(i).
24            IT IS SO ORDERED.
25
26      DATED: September 1, 2021
27                                             Honorable Janis L. Sammartino
                                               United States District Judge
28
